DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 	The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 
Claims 1-7, 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Cole on 3/11/2022.

The application has been amended as follows: 
In claim 1, line 13, delete “mas” and insert ---mass--- 

In claim 7, line 14, delete “mas” and insert ---mass--- 
In claim 8, line 1, delete “a molded article” and insert ---the molded article of claim 7---- after the word manufacturing. 
In claim 8, line 11, delete “0.30” and insert ---0.44---- 
	

Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Kashimura”, for the following reasons:
Kashimura does not suggest alone, or in combination, the claimed cable, medical hollow tube, and article wherein a content of titanium dioxide and carbon is 1.0% by mass to 10% by mass per 100 parts by mass of a material of the sheath. Specifically, Applicant has demonstrated the use of an infrared absorber of titanium dioxide or a carbon suppresses uneven curing in the coating film such that an adhesion strength between the sheath and the coating film is about 0.44 MPa or more. In contrast, Kashimura teaches the use of a primer to increase adhesion between the sheath and coating film. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764